          Case 2:17-cv-02187-JHS Document 97 Filed 04/19/19 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE UNIVERSAL HEALTH SERVICES, :                      CIVIL ACTION
 INC., DERIVATIVE LITIGATION      :                      NO. 17-02187
                                  :
                                  :                      HONORABLE JOEL H. SLOMSKY
 This Document Relates To:        :
                                  :
 ALL ACTIONS                      :
                                  :
                                  :

       PLAINTIFFS’ REPLY MEMORANDUM IN FURTHER SUPPORT OF THEIR
             MOTION TO STRIKE CERTAIN EXHIBITS ATTACHED TO
                      DEFENDANTS’ MOTION TO DISMISS

        Plaintiffs respectfully submit this reply memorandum in further support of their Motion to

Strike Three Exhibits Attached to Defendants’ Motion to Dismiss (“Motion to Strike”) (Dkt. No.

86).

        Defendants fail to offer any credible argument as to why the Court should not strike

Exhibits B, H and I (Dkt. Nos. 75-2, 75-8, and 75-9).              Instead, Defendants’ opposition

demonstrates that they are improperly offering Exhibits B, H and I for the truth of the matter

asserted therein. See Defendants’ Memorandum in Opposition to Plaintiffs’ Motion to Strike

Three Exhibits Attached to Defendants’ Motion to Dismiss (“Opp. to Strike”) (Dkt. No. 94). The

Court should not consider these exhibits at the motion to dismiss stage, where all of Plaintiffs’

factual allegations must be treated as correct and all inferences must be drawn in Plaintiffs’ favor.

        Exhibits B, H, and I must be stricken because they are each improperly being cited for the

truth of the matters asserted therein. A court cannot take judicial notice of a statement in an analyst

report for the truth of the matter. See, e.g., In re Energy Recovery Inc. Sec. Litig., No. 15-cv-


                                                  1
          Case 2:17-cv-02187-JHS Document 97 Filed 04/19/19 Page 2 of 7



00265-EMC, 2016 WL 324150, at *3 (N.D. Cal. Jan. 27, 2016) (denying defendants’ request to

take judicial notice of analyst reports when offered for the “truth of the matters asserted in the

reports”); Lloyd v. CVB Fin. Corp., No. CV 10-06256 MMM (PJWx), 2012 WL 12883522, at *12

(C.D. Cal. Jan. 12, 2012) (noting that analyst reports are not judicially noticed for “the truth of the

matters asserted in the reports.”).

       Defendants do not dispute this point of law but improperly ask the Court to take judicial

notice of the factual statement in Exhibit B that “less than 1% of psych patients voluntarily show

up for a clinical evaluation,” for the truth of that statistic. See Defendants’ Memorandum in

Support of Motion to Dismiss the Verified Shareholder Derivative Consolidated Amended

Complaint (“MTD”) (Dkt. No. 75) at 4. Yet, the analyst report actually says “We’d guess. . .,”

demonstrating that it actually lacks a proper basis. Defendants reliance on that guess to dispute

Plaintiffs’ factual allegations that the number of patients who voluntarily sought evaluations and

then were later institutionalized was substantial is improper both factually and legally. Compare

Verified Shareholder Derivative Consolidated Amended Complaint (“CAC”) (Dkt. No. 48) at ¶¶7,

136 with Opp. to Strike at 3 (claiming that the Court can take judicial notice of Exhibit B as a

“background fact[]”).

       Likewise, Defendants offer Exhibits H and I to create a purported factual dispute over the

credibility of Buzzfeed.com’s reporting. MTD at 8. Defendants intend to use the substance of the

analysts’ comments to dispute Plaintiffs’ factual allegations that Buzzfeed.com’s investigative

reporting resulted in credible evidence of UHS’s illicit practices – despite the fact that Plaintiffs

alleged that Buzzfeed based its report on 175 interviews of current and former UHS staff, including




                                                  2
           Case 2:17-cv-02187-JHS Document 97 Filed 04/19/19 Page 3 of 7



18 executives from UHS facilities, and more than 120 interviews with patients.1 Defendants offer

Exhibits H and I not for the fact that certain information entered the market, but for the underlying

purported truth of the analysts’ opinions about the reliability of Buzzfeed.com’s reports. See

Plaintiffs’ Memorandum of Law in Support of Their Motion to Strike Certain Exhibits Attached

to Defendants’ Motion to Dismiss (Dkt. No. 86-1) at 3. That is a clear attempt to create an

improper fact dispute at the motion to dismiss stage, and the Court should accordingly strike these

documents. See, e.g., Vina Undurraga S.A. v. Serine Cannonau Vineyard, Inc., No. CV 15-9658

PSG (JPRx), 2016 WL 3763378, at *3 (C.D. Cal. June 2, 2016) (denying judicial notice of

publications and explaining that “courts are expressly cautioned against taking judicial notice of

reasonably disputed facts”).

        In arguing in support of judicial notice, Defendants claim that they are submitting Exhibits

B, H, and I to show “what the market knew at a given time.” See Opp. to Strike at 1. That claim

is incorrect. As shown by Defendants’ own authority, the body of case law allowing for the judicial

notice of analyst reports to assess “what the market knew” arises in the narrow context of the

statute of limitations, where the issue is when a reasonable securities investor would have

discovered a securities claim. See, e.g., In re Zyprexa Prods. Liab. Litig., 549 F. Supp. 2d 496,

501 (E.D.N.Y. 2008) (taking judicial notice of analyst report in connection with motion for

summary judgment on statute of limitations); In re Merck & Co., Inc. Sec. Litig. Derivative &

“ERISA” Litig., 483 F. Supp. 2d 407, 420 n.3 (D. N.J. 2007) (taking judicial notice of analyst

reports in connection with motion to dismiss on statute of limitations ground). Defendants here




1
           Defendants failed to advise the Court that Mizuho Securities provides “investment banking services” for
UHS and “managed or co-managed a public offering of securities” for UHS, and, as such, was known in the market
for its close ties to UHS.

                                                        3
          Case 2:17-cv-02187-JHS Document 97 Filed 04/19/19 Page 4 of 7



are not making a statute of limitations argument and the issue of “what the market knew” is not

particularly relevant to whether Plaintiffs have pled demand futility.

       Defendants’ secondary argument that Exhibits B and I are incorporated by reference fares

no better because a court cannot take judicial notice of a disputed fact in a document incorporated

by reference into the complaint. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1003 (9th

Cir. 2018) (holding that it is “improper to assume the truth of an incorporated document if such

assumptions only serve to dispute facts stated in a well-pleaded complaint. This admonition is, of

course, consistent with the prohibition against resolving factual disputes at the pleading stage.”);

see also id. at 1006 (rejecting incorporation of SEC filings because, inter alia, “in seeking

incorporation of these documents, [defendant] improperly asked the district court to engage in fact-

finding in the course of deciding the sufficiency of the Complaint.”). Here, Defendants are

attempting to draw the Court into fact finding regarding disputed facts at the pleading stage. This

includes the analyst’s assertion in Exhibit B that “less than 1%” of “psych patients” voluntarily

show up for an evaluation. Indeed, this assertion is not only inconsistent with the allegations of

the CAC, but the analyst who wrote Exhibit B himself also admitted in the report that the 1% figure

was only a “guess.” See Exhibit B to MTD.

       As the Federal Rules of Evidence recognize, judicial notice is only appropriate for facts

that are “not subject to reasonable dispute,” including where facts “can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.” F.R.E. 201(b)

(emphasis added). The purported “facts” in Defendants’ Exhibits B, H and I – which Plaintiffs’

reasonably dispute – fail those tests.




                                                 4
          Case 2:17-cv-02187-JHS Document 97 Filed 04/19/19 Page 5 of 7



       For the aforementioned reasons, as well as the reasons expressed in Plaintiffs’ Motion to

Strike, the Court should grant Plaintiffs’ request and strike Exhibits B, H, and I and the conclusions

offered by Defendants related to the same from the record.

Dated: April 19, 2019                          SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                 /s/ Thomas L. Laughlin, IV
                                               Thomas L. Laughlin, IV (pro hac vice)
                                               Judith S. Scolnick (pro hac vice)
                                               Donald A. Broggi (P.A. I.D. 85514)
                                               Jonathan M. Zimmerman (P.A. I.D. 322668)
                                               The Helmsley Building
                                               230 Park Avenue, 17th Floor
                                               New York, NY 10169
                                               Telephone: (212) 223-6444
                                               Facsimile: (212) 223-6334
                                               tlaughlin@scott-scott.com
                                               jscolnick@scott-scott.com
                                               dbroggi@scott-scott.com
                                               jzimmerman@scott-scott.com

                                               Co-Lead Counsel for Plaintiffs

                                               Michael J. Barry (PA I.D. 69122)
                                               John Kairis (pro hac vice)
                                               Viola Vetter (PA I.D. 206277)
                                               GRANT & EISENHOFER P.A.
                                               123 Justison Street
                                               Wilmington, DE 19801
                                               Telephone: (302) 622-7000
                                               Facsimile: (302) 622-7100
                                               mbarry@gelaw.com
                                               jkairis@gelaw.com
                                               vvetter@gelaw.com

                                               Co-Lead Counsel for Plaintiffs

                                               Mark Lebovitch
                                               David Wales (pro hac vice)
                                               Adam Wierzbowski (pro hac vice)
                                               BERNSTEIN LITOWITZ BERGER &
                                               GROSSMANN LLP
                                               1251 Avenue of the Americas, 44th Floor
                                               New York, NY 10020
                                               Telephone: (212) 554-1400
                                               Facsimile: (212) 554-1444
                                               markl@blbglaw.com

                                                  5
Case 2:17-cv-02187-JHS Document 97 Filed 04/19/19 Page 6 of 7



                           DWales@blbglaw.com
                           adam@blbglaw.com

                           Co-Lead Counsel for Plaintiffs

                           Sheryl L. Axelrod (PA I.D. 70959)
                           THE AXELROD FIRM, PC
                           The Beasley Building
                           1125 Walnut Street
                           Philadelphia, PA 19107
                           Telephone: (215) 461-1768
                           Facsimile: (215) 238-1779
                           saxelrod@theaxelrodfirm.com

                           Liaison Counsel for Plaintiffs




                              6
         Case 2:17-cv-02187-JHS Document 97 Filed 04/19/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 19, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all parties

registered on the CM/ECF system.

                                                      /s/ Thomas L. Laughlin, IV
                                                     Thomas L. Laughlin, IV (pro hac vice)




                                                7
